DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Hoopes on 3/10/2022.

The application has been amended as follows: move claim 6 into claim 1, cancel claim 6, move claim 8 into claim 7, cancel claim 8, amend claims 9 and 11 to depend from claim 7.

1. A fluid handling system for a printer, the fluid handling system comprising: 
a first compartment; 
a second compartment; 
the printer; [[and]] 
a barrier disposed within the fluid port, wherein the barrier separates the fluid port into a first channel and a second channel, wherein the barrier is movable within the fluid port; and 
a valve member that is movable to selectively engage with a seat disposed about the fluid port within the first compartment, wherein the barrier is coupled to the valve member such that movement of the valve member is to cause the barrier to move within the fluid port.

6. Canceled.

7. A fluid handling system for a printer, the fluid handling system comprising: 
a first compartment to retain a printing agent; 
a second compartment to retain the printing agent, wherein the second compartment is downstream of the first compartment; 
a fluid port fluidly coupled between the first compartment and the second compartment, wherein the fluid port includes a central axis; [[and]] 
a barrier disposed within the fluid port, wherein the barrier separates the fluid port into a first channel and a second channel, wherein the barrier is transitionable axially ; and 
wherein an inner wall of the fluid port tapers radially away from the central axis, from the second compartment to the first compartment.

8.  Canceled.

9. The fluid handling system of claim [[8]] 7, wherein the inner wall tapers radially away from the central axis at an angle Ɵ relative to the central axis that is greater than about 1°.

11. The fluid handling system of claim [[8]] 7, wherein the first compartment is disposed vertically above the second compartment.

Allowable Subject Matter
Claims 1-5, 7, and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a valve member that is movable to selectively engage with a seat disposed about the fluid port within the first compartment, wherein the barrier is coupled to the valve member such that movement of the valve member is to cause the barrier to move within the fluid port
Regarding claims 2-5, for the same reason as discussed above for parent independent claim 1, dependent claims 2-5 also contain(s) allowable subject matter.
The reason for allowance of claim 7 is the inclusion of “wherein an inner wall of the fluid port tapers radially away from the central axis, from the second compartment to the first compartment”.  The foregoing limitation(s), when combined with the other limitations of claim 7, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 9-12, for the same reason as discussed above for parent independent claim 7, dependent claims 9-12 also contain(s) allowable subject matter.
The reason for allowance of claim 13 is the inclusion of “a fluid port fluidly coupled between the first compartment and the second compartment, wherein the fluid port includes a central axis and an inner wall that tapers radially outward from the central axis, from the second compartment to the first compartment”.  The foregoing limitation(s), when combined with the other limitations of claim 13, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 14-15, for the same reason as discussed above for parent independent claim 13, dependent claims 14-15 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Inoue et al. (US 2007/0171263 A1)
See Fig. 19A-B, para 198-199: 20, recording head, 53 ink flow channel, 54 air flow channel, 55 closing member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 11, 2022